SOMERVILLE, J'.
The amendments made to the complaint were properly allowed by the Circuit Court. They introduced no new matter or claim not before presented, but merely corrected a defect of form in the pending suit. Nor was it error to permit the complaint to be so amended as to describe the defendants as partners, although the original suit was against them as individuals merely.—Code, 1876, § 3156; Bradford v. Edwards, 32 Ala. 628.
The description of the mortgage was reasonably certain, without stating in what book it was recorded in the Probate Court, or what kind of property was embraced in the conveyance.
No allegation of special damage to the plaintiff, by the wrongful act of the defendant, was required in the statement *129of the cause of action. This is a suit for' a penalty given by statute, and is an action of debt, the whole gravamen of which is the failure of the defendant, for three months after payment of a mortgage and request made by the mortgagor, to enter satisfaction upon the record.—Code, §§ 2222-23.
The grounds of demurrer to the complaint, averring that it “ showed no substantial eause of action,” or* that it was “ wholly insufficient in law,” were properly overruled, being too general, and not stated with that distinctness and specific certainty required by the statute.—Code, § 3005; Donegan v. Wood, 49 Ala. 242; 254; 33 Ala. 110; 34 Ala. 485.
The mortgage executed by “ D. & S. A. Williams ” was properly admitted in evidence, although it was described in the complaint as executed by “ S. A. & D. Williams.” This was no variance, as there was a legal identity of the parties described as mortgagors. The fact of its not being probated was no objection to its admission in evidence, as no question was raised as to notice, or the rights of bona fide purchasers. It was m erely an issue inter partes.
The rulings of the Circuit Court were all free from error, and the judgment is affirmed.